DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to method of processing a substrate, classified in C23C16/505.
II. Claims 15-20, drawn to process system, classified in H01J37/32642.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to deposit other types of material or used for other plasma treatment such as etching or cleaning. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Marcus Hammack, Applicant’s representative, on May 25, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779) in view of Huang (US6821571) and Lin (US20170040198).
Regarding claim 1, Seamons teaches a method of depositing a boron containing amorphous carbon layer on a substrate using plasma deposition inside a processing chamber (abstract, paragraphs 0003 and 0009) (a method of processing a substrate). Seamons teaches to place the substrate on the support pedestal in an interior volume of the processing chamber (paragraphs 0028 and 0040) (positioning a substrate on a substrate support assembly disposed in a processing volume of a processing chamber). Seamons teaches to deposit a boron containing amorphous carbon film on the substrate (paragraphs 0010 and 0045) (depositing an amorphous carbon layer onto the surface of the substrate). 
Seamons does not explicitly teaches to expose the substrate to a treatment plasma substantially free of carbon, silicon and metal deposition precursors. However, Huang teaches a method of improving adhesion and oxidation resistance of carbon-
Seamons in view of Huang does not explicitly teach to apply a chucking voltage to the substrate support to chuck the substrate on the surface of the substrate. However, Lin teaches an apparatus for processing semiconductor substrate including 
Regarding claim 2, Seamons teaches the substrate is the 300mm wafer (paragraph 0038) which is a circular substrate, thus, the edge of the wafer is considered to be a circumferential edge. Lin also teaches the substrate has a circumferential edge (see figure 4B). Seamons teaches the substrate is silicon with polymeric layers (paragraphs 0040) and it would be reasonably expected the substrate has a silicon surface proximate to a circumferential edge of the substrate. Huang teaches to apply the plasma treatment on the substrate without using a mask or any selective treatment technique, thus, the combination of references teaches exposing the substrate to the treatment plasms comprising exposing a silicon surface proximate to a circumferential edge of the substrate to the treatment plasma. 
Regarding claim 3, Huang teaches the flow the treatment gas such as helium and argon into the processing volume though a showerhead and ignite and maintaining the treatment plasma by applying a RF power to the showerhead (column 1 line 65 to column 2 line 19, column 2 line 54 to column 3 line 10). Huang teaches the RF power is about 1.4 to about 5.7 W/in2 (column 4 lines 10-15) which is inside the claimed range of about 1.42W/cm2 or more.  
Regarding claim 4, Seamons teaches to hydrocarbon containing gas and boron containing gas to the processing volume (paragraphs 0045, 0010) (flowing one or more deposition material precursors into the processing volume). Seamons teaches to ignite and maintain the deposition plasma of the precursors by applying a RF power to the 2, which overlaps with the claimed range of about 2.21 W/cm2 or more (paragraphs 0033-0034 and 0045). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Seamons teaches the surface of the substrate is exposed to the depositing plasma (paragraph 0045). It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 5, Seamons further teaches a transition amorphous carbon film is formed before depositing the boron containing amorphous carbon layer (paragraphs 0010, 0026 ad 0045), wherein the transition amorphous carbon film is formed by heating the substrate between 100 to 700ºC, which overlaps with the claimed range. Seamons teaches the thickness of the transition amorphous carbon film is about 50 to about 1000Ǻ in the deposition rate of 100 to 10000 Ǻ/min (paragraphs 0010 and 0038), thus, the duration of the deposition and heating is 0.005 to 10min based on the broadest range calculation from these ranges (50 Ǻ ÷ 10000 Ǻ/min to 1000Ǻ ÷ 100 Ǻ), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.

Regarding claim 7, Lin teaches at least a portion of the radially inward facing surface of the annular portion is slpped upward and away from a plane parallel to a surface of the substrate supporting portion to form an angle of between about 10 to 90ºC (paragraph 0053, figure 4B), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See 
Regarding claim 8, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B). 
Regarding claim 9, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B), and they are made of the same dielectric material (paragraphs 0034 and 0055-0056). It is the well settled the use one piece construction instead of the structure disclosed in Lin (making integral) would be a matter of obvious engineering choice (see MPEP 2144.04 V B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a unitary body of dielectric material to forms both the substrate support portion and the annular portion in light of the teaching of Lin. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779).
Regarding claim 10, Seamons teaches a method of depositing a boron containing amorphous carbon layer on a substrate using plasma deposition inside a processing chamber (abstract, paragraphs 0003 and 0009) (a method of processing a substrate). Seamons teaches to place the substrate on the support pedestal in an 2, which overlaps with the claimed range of about 2.21 W/cm2 or more (paragraphs 0033-0034 and 0045).. Seamons teaches the surface of the substrate is exposed to the depositing plasma (paragraph 0045). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d . 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seamons (US20120080779) as applied to claim 10 above, and further in view of Lin (US20170040198).
Regarding claim 11, Seamons teaches all limitation of these claims, except the substrate support assembly as claimed. However, Lin teaches an apparatus for processing semiconductor substrate including an electrostatic chuck used in a plasma chamber (paragraph 0002). Lin teaches to apply voltage to the electrode of the chuck to support and hold the substrate being process during a plasma enhanced vapor deposition process, wherein the chuck is composed of dielectric material (paragraphs 0003, 0023 and 0034. Lin teaches the substrate support assembly comprises a substrate support portion 460 and a trapezoid or wedge shape edge ring 464 disposed radially external to the substrate on the surface of the substrate support portion (paragraphs 0051-0052, see figure 4B) (the substrate support assembly comprises a substrate support portion and an annular portion extending upwardly from the substrate supporting portion, wherein the annular portion is disposed radially outward of the substrate supporting portion). Lin teaches the radially inward facing surface of the annular portion is sized to be spaced apart from a circumferential edge of the substrate by a distance of D1 + D2 +D3 (paragraph 0053, see figure 4B), which is in the range of 0.17 in to 0.64in and overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrostatic chuck to chuck the substrate as suggested by Lin in the processing method as disclosed by Seamons in view of Huang because Lin teaches such electrostatically chuck can secure the substrate on the substrate holder (paragraph 0023), and Lin’s electrostatic chuck provides an enhanced substrate edge electromagnetic field and an uniform plasm performance (paragraph 0005).
Regarding claim 12, Lin teaches at least a portion of the radially inward facing surface of the annular portion is slpped upward and away from a plane parallel to a surface of the substrate supporting portion to form an angle of between about 10 to 90ºC (paragraph 0053, figure 4B), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 13, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B). 
Regarding claim 14, Lin teaches the substrate supporting portion comprise s a portion of a substrate of a substrate support and the annular portion comprises an edge ring disposed on the surface of the substrate support (paragraphs 0052-0053, see figure 4B), and they are made of the same dielectric material (paragraphs 0034 and 0055-0056). It is the well settled the use one piece construction instead of the structure disclosed in Lin (making integral) would be a matter of obvious engineering choice (see MPEP 2144.04 V B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a unitary body of dielectric material to forms both the substrate support portion and the annular portion in light of the teaching of Lin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA LEUNG V LAW/Examiner, Art Unit 1717